         Case 1:90-cr-00913-LAP Document 560 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                90 CR 913 (LAP)
    -versus-
                                                       ORDER
TIMOTHY FRAZIER,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     As set forth in the Government’s letter dated May 25 (dkt.

no. 559), the Government is unable to locate a copy of Mr.

Frazier’s 1992 sentencing minutes.          Accordingly, Defendant’s

request for those minutes (dkt. no. 557) is denied.

    To the extent that Mr. Frazier wishes to submit any

additional papers on his request for release, he shall do so no

later than June 10, 2020.

    Chambers will mail a copy of this order to Defendant.

SO ORDERED.


Dated:     May 27, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
